Citation Nr: 1134647	
Decision Date: 09/15/11    Archive Date: 09/23/11

DOCKET NO.  08-09 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected sick sinus syndrome status post pacemaker implantation.  

2.  Entitlement to service connection for a nasal disability.  


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran had active service from February 1987 to February 1997.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in January 2007 of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  In March 2010 and February 2011, the Board remanded this matter for additional development.       

The issue of service connection for a nasal disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The preponderance of the evidence of record indicates that the Veteran's hypertension is not related to service, or to a service-connected disability.  


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by service, may not be presumed related to service, and is not related to a service-connected disability.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2010).  




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claims.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

       Duty to Notify

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010).  The United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the Court issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and/or an effective date will be assigned if service connection is awarded.  Because the Court's decision is premised on the five elements of a service connection claim, it is the consensus opinion within the VA that the analysis employed can be analogously applied to any matter that involves any one of the five elements of a "service connection" claim, to include an increased rating claim.

The Veteran's service connection claim for hypertension was adjudicated and denied in January 2007.  A VCAA notice letter dated in June 2006 informed the Veteran of what evidence was required to substantiate his service connection claim, and of his and VA's respective duties for obtaining evidence.  The June 2006 letter was sent to the Veteran prior to the initial adjudication of his claim.  With respect to notice requirements under Dingess/Hartman, the Veteran was notified of each of the requisite elements of his claims.  Based on the foregoing, the Board finds that the Veteran is not prejudiced by moving forward with a decision on his claim for service connection for hypertension, and that VA has essentially complied with the procedural requirements of 38 U.S.C.A. §§ 5104, 7105(d), and 38 C.F.R. § 3.103(b), as well as the holding in Dingess/Hartman.

 	Duty to Assist

The Board also concludes VA's duty to assist has been satisfied.  VA afforded the Veteran the opportunity to appear before one or more hearings to voice his contentions.  And relevant VA and private treatment records have been included in the claims file (no evidence of record indicates that other treatment records may be outstanding).

The Board notes moreover that the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the appellant's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2010).  In this matter, the Veteran underwent VA compensation examination in October 2006 and March 2011.  The Board finds that the examinations were adequate in that the examiners reviewed the record, interviewed the Veteran, and performed appropriate physical examinations prior to providing their conclusions.  Moreover, the VA examinations were conducted by neutral, skilled health care providers, and the reports of record are thorough and consistent with contemporaneous treatment records.  For these reasons, the Board concludes that the reports are adequate on which to base a decision.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II.  The Merits to the Claim for Service Connection

In May 2006, the Veteran claimed service connection for hypertension.  He asserted that his hypertension was incurred during service, and secondarily, that it related to a service-connected heart disorder that entailed the installation of a pace maker.  The record shows that in December 1997, the Veteran underwent pacemaker placement for sick sinus syndrome.  He has been service connected for this condition since April 2001.   

The record demonstrates that the Veteran has been recently diagnosed with hypertension.  This disorder is noted in the October 2006 and March 2011 VA compensation examination reports of record.  A history of hypertension is also noted in an October 2010 letter from private physician.

Nevertheless, in the January 2007 rating decision on appeal, and in the June 2008 and May 2011 supplemental statements of the case of record, the RO denied the Veteran's claim.  For the reasons set forth below, the Board agrees with that decision.  

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2010).  When a Veteran seeks service connection for a disability, due consideration shall be given to the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the Veteran served, the Veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).

Service connection may be awarded where the evidence shows that a Veteran had a chronic condition in service or during an applicable presumptive period and still has the condition.  38 C.F.R. §§ 3.303(b), 3.307, 3.309.  Certain disorders, such as hypertension, will be presumed to have been incurred in service if manifested to a compensable degree within one year after service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

If there is no evidence of a chronic condition during service or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for disease that is diagnosed after discharge from active service, when the evidence establishes that such disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a).  

The Board has reviewed the evidence to determine whether service connection would be warranted on a direct basis, on a presumptive basis, or on a secondary basis.  

The preponderance of the evidence of record indicates that the Veteran did not incur hypertension during service, or develop the disorder within one year of discharge from service in February 1997.  38 C.F.R. §§ 3.303, 3.307, 3.309.  Rather, the record indicates onset of hypertension several years following service.  The Veteran's service treatment records, to include his enlistment and separation reports of medical examination, are negative for hypertension.  Private medical records dated from the late 1990s, which pertain to treatment the Veteran received in the late 1990s for a heart disorder, do not note hypertension as a disorder.  In fact, noted blood pressure readings in these records are normal.  VA treatment records and reports dated in the early 2000s do not note hypertension as a disorder.  The earliest medical evidence of record of hypertension is noted in the October 2006 VA report, which is dated over 9 years following separation from active service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is evidence against a claim of service connection).  The Veteran did not claim service connection for hypertension until May 2006, also over 9 years following active service.  And there is no evidence of record of a medical nexus between active service and hypertension.  Rather, the only medical professional to comment on the issue of direct service connection offered an adverse opinion.  The March 2011 VA examiner stated that it was less likely than not that the Veteran's hypertension related to service.  In support, she noted no evidence of in-service "elevated blood pressures or diagnosis of hypertension."  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (a physician's statement is dependent, in part, upon the extent to which it reflects clinical data or other rationale to support the opinion).  

As the evidence indicates onset of hypertension several years following service, service connection would be unwarranted here on a direct basis under 38 C.F.R. § 3.303, or on a presumptive basis under 38 C.F.R. §§ 3.307, 3.309.   

Similarly, the Board finds the preponderance of the evidence of record to be against the Veteran's assertion that his hypertension is secondary to a serve-connected heart disorder.  

Again, the Veteran underwent pacemaker placement in December 1997 for sick sinus syndrome.  He maintains that his hypertension arose out of this heart treatment.  In particular, he notes that his use of atenolol since treatment in the late 1990s is evidence that his hypertension is secondary to his heart disorder.  

The Board notes that lay testimony is competent to establish the presence of observable symptomatology.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Indeed, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, laypersons are generally not capable of opining on matters requiring medical knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); 38 C.F.R. § 3.159 (a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  As such, the Veteran's statements regarding the etiology of his hypertension are of limited probative value here.  The nature of an internal pathology concerning the vascular system is beyond his capacity for observation.  The Board must instead look to medical evidence to determine the nature and etiology of the Veteran's hypertension.  

The October 2006 and March 2011 VA examiners each commented on the Veteran's secondary service connection claim.  The October 2006 examiner concluded that the Veteran's hypertension was not related to sick sinus syndrome and the pacemaker implantation.  She stated that hypertension would be unrelated because it is a vascular disease while the sick sinus syndrome is an electrical conduction deficit that causes a heart rhythm disorder.  See Bloom, supra.  The March 2011 examiner similarly found the respective natures of the two disorders unrelated.  She also added that there was no indication that sick sinus syndrome could aggravate a hypertension disorder.  See 38 C.F.R. § 3.310.  

Finally, the Board has considered the Veteran's assertion that his atenolol use in the late 1990s is evidence of hypertension onset in the year following service during his treatment for a service-connected heart disorder.  But the record does not indicate that the Veteran was prescribed atenolol for hypertension.  Again, none of the VA or private treatment records in the claims file dated from the late 1990s to the mid 2000s notes a diagnosis of hypertension, or an elevated blood pressure reading.  Rather, this evidence indicates atenolol use for the Veteran's service-connected headaches.  A January 1999 private treatment record indicates use of "atenolol 50 mg 1/2 bid to see if this will prevent the headaches, as well as keep his rhythm stable."  

In sum, the evidence of record preponderates against the Veteran's claim to service connection on direct, presumptive, and secondary bases.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (to deny a claim on its merits, the evidence must preponderate against the claim).  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for hypertension is denied.    


REMAND

In its February 2011 remand, the Board requested a medical opinion addressing whether the Veteran's nasal disability related to his active service.  A March 2011 VA compensation examination report is of record addressing the Veteran's nasal disorder.  But the report does not contain a nexus opinion addressing the Veteran's claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (Board errs as a matter of law when it fails to ensure compliance with its remand).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA examination with an appropriate specialist in order to determine the nature, severity and etiology of his nasal disability.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should elicit a complete history from the Veteran, the pertinent details of which should be recited in the examination report.

All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  The Veteran's complaints should be recorded in full.

Following examination, review of the claims file, and interview of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (probability of 50 percent or greater) that any currently present nasal disability is related to any injury or disease in service.

The complete rationale for all opinions expressed should be supported by a discussion of the relevant evidence of record.

2.  Following completion of the above, review the examination report for compliance with the Board's examination request.  Any deficiencies should be addressed prior to recertification to the Board.  

3.  The Veteran is hereby notified that it is his responsibility to report for any examination, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2010).

4.  Readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, the RO should issue a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response by the Veteran and his representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
J. K. BARONE 
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


